DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/25/2021 have been fully considered but they are not persuasive. 
	Regarding previously presented claim rejections, the applicant argues that previously cited reference, Karaki2, fails to disclose the claimed feature of “identify, at the UE, a gap in time between configured grant uplink resources associated with grant-free uplink transmissions and non-configured grant uplink resources”.  Specifically, the applicant points to Fig. 6 of Karaki2 and argues that in CC1, the five “U” resources configured by the grant “G” are not equivalent to the claimed “configured grant resources associated with grant-free uplink transmission” as the five “U” resources are configured by the grant “G” and therefore does not qualify as “grant-free” transmission.  However, Fig. 6 includes both the grant-based transmission (in CC1) and the grant-free transmission (in CC2).  The five “U” resources (in CC1) in are configured grant resources that are aligned with the five “U” resources for grant-free transmission in CC2.  Therefore, the configured grant “U” resources in CC1 can be considered as being associated with the grant-free uplink transmission in CC2 and be considered as the claimed “configured grant uplink resources associated with grant-free uplink transmissions”.  The CCA in CC1 is therefore considered as a gap in time between .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila (US 2020/0337072) in view of Noh (US 2018/0270799), Salem(US 2019/0075581), Nory (US 2016/0278050) and Karaki2 (US 2020/0351667).
Lunttila disclose the following features.
	Regarding claim 1, an apparatus of a UE (see user device shown in Fig. 1 and Fig. 7) operable for configured grant UL transmission (see “UL grant” recited in paragraph [0046]) in NR-U (see “NR unlicensed band” recited in paragraph [0037]), the apparatus comprising: one or more processor configured to select, at the UE, a HARQ process ID from a set of HARQ IDs (see “UL selects the HARQ process ID” recited in paragraph [0081]); and a memory interface configured to send the HARQ process ID to a memory (see memory 1006 that has an interface in communication with the processor and the transceiver units; wherein the HARQ process ID as recited in paragraph [0081] must be sent to the memory during the processes performed in paragraphs [0079]-[0083]).
Regarding claim 3, decode, at the UE, the set of HARQ IDs received from the gNB via RRC signaling, wherein the set of HARQ IDs enables the configured grant UL transmission at the UE (see “a UE may receive a configuration or pre-configuration (e.g., via a radio resource control (RRC) message) from the BS that identifies a set of one or more resources (e.g., 4 possible resources) for each of: 1) uplink channel (either PUCCH or PUSCH) for UL transmissions, and the 2) short PUCCH for transmission of HARQ-feedback” recited in paragraph [0063]).
Regarding claim 6, identify, at the UE, starting symbols within a slot for the configured grant UL transmission (see “the resources for PUSCH…are RRC configured…The configuration includes the time and frequency domain resources (e.g. resource block allocation, starting and ending symbol).

Regarding claim 16, decoding, at the UE, the set of HARQ IDs received from the gNB via RRC signaling, wherein the set of HARQ IDs enables the configured grant UL transmission at the UE (see “a UE may receive a configuration or pre-configuration (e.g., via a radio resource control (RRC) message) from the BS that identifies a set of one or more resources (e.g., 4 possible resources) for each of: 1) uplink channel (either PUCCH or PUSCH) for UL transmissions, and the 2) short PUCCH for transmission of HARQ-feedback” recited in paragraph [0063]).
	Lunttila does not disclose the following features: regarding claims 1 and 13, wherein the HARQ IDs are received from a base station; insert the HARQ process ID into UCI on a PUSCH; and encode, at the UE, the UCI for transmission to the base station via a configured grant uplink transmission using the HARQ process ID, the configured grant uplink transmission comprising a grant-free uplink transmission; and identify, at the UE, a gap in time between configured grant uplink resources associated with grant-free uplink transmissions and non-configured grant uplink resources.
	Noh discloses the following features.

Regarding claims 3 and 16, decode, at the UE, the set of HARQ IDs received from the gNB via RRC signaling, wherein the set of HARQ IDs enables the configured grant UL transmission at the UE (see “HARQ process IDs…may be received from the base station through a higher layer signal” recited in paragraph [0436], wherein RRC signaling is a common higher layer signal used in the art).
	Salem discloses the following features.
	Regarding claims 1 and 13, insert the HARQ process ID into UCI; and encode, at the UE, the UCI for transmission to the base station via a configured grant uplink transmission using the HARQ process ID, the configured grant uplink transmission comprising a grant-free uplink transmission (see “a GF ED may start its GF UL burst…(UCI)…HARQ ID” recited in paragraph [0160], which shows that the grant free uplink transmission including UCI that includes HARQ IDs).
	Nory discloses the following features.
	Regarding claims 1 and 13, insert the HARQ process ID into UCI on a PUSCH; and encode, at the UE, the UCI for transmission to a gNB via a configured grant uplink transmission using the HARQ process ID (see “the UE can multiplex bits indicating HARQ ID, and HARQ subID if needed, within its PUSCH transmission. The uplink HARQ ID, and HARQ subID if needed, can be multiplexed within PUSCH using different methods. One method for multiplexing the uplink HARQ ID, and HARQ subID if needed, 
	Karaki2 discloses the following features.
	Regarding claims 1 and 13, identify, at the UE, a gap (see CCA on CC1 of Fig. 6) in time between configured grant uplink resources (see U blocks on CC1 of Fig. 6, which are uplink resources configured by the grant (labeled as the G block in the figure)) associated with grant-free uplink transmissions (see Fig. 6, the U blocks on CC2 for grant-free uplink transmission by the UE that occur at the same time as the configured uplink resources on CC1) and non-configured grant uplink resources (see Fig. 6, the unlabeled blocks prior to the CCA on CC1 that are not configured by the grant).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lunttila using features, as taught by Noh, Salem, Nory and Karaki2, in order to determine whether the received uplink transmission configuration information is for retransmission for previous uplink signal transmitted (see paragraph [0436] of Noh); in order for configure and allow low latency transmission (see paragraph [0004] of Salem); in order to allow the eNB to reliably detect the HARQ-ID (see paragraph [0071] of Nory); and in order to coordinate the UL radio transmission of the grant-based transmission and the grant-les transmission (see paragraphs [0.84]-[0085] of Karaki2).

s 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila, Noh, Salem, Nory and Karaki2 as applied to claims 1 and 13 above, and further in view of Ying (US 2018/0199334).
Lunttila, Noh, Salem, Nory and Karaki2 disclose the features as shown above.
Lunttila does not disclose the following features: regarding claims 2 and 14, retransmit the PUSCH comprising the UCI, at the UE for transmission to the gNB, via the configured grant UL transmission or a scheduled transmission when the UE receives NACK feedback from the gNB or a timer for the configured grant UL transmission expires.
Ying discloses the following features.
Regarding claims 2 and 14, retransmit the PUSCH comprising the UCI, at the UE for transmission to the gNB, via the configured grant UL transmission or a scheduled transmission when the UE receives NACK feedback from the gNB or a timer for the configured grant UL transmission expires (see “paragraphs [0168] and [0169], wherein when the gNB sends a NACK-like new signaling to the UE, a retransmission of the PUSCH is triggered using the pre-configured resource; Nory as shown above shows that the PUSCH may include the UCI).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lunttila, Noh, Salem, Nory and Karaki2 using features, as taught by Ying, in order to allow data retransmission (see paragraph [0168] of Ying).

s 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila, Noh, Salem, Nory and Karaki2 as applied to claims 3 and 15 above, and further in view of Chakraborty (US 2019/0349965).
Lunttila, Noh, Salem, Nory and Karaki2 disclose the features as shown above.
Lunttila does not disclose the following features: regarding claims 4 and 16, decode, at the UE, a bitmap indicating the set of HARQ IDs.
Chakraborty discloses the following features.
Regarding claims 4 and 16, decode, at the UE, a bitmap indicating the set of HARQ IDs (see Fig. 4, which shows the format of the DFI (downlink feedback information), and paragraph [0166], which recites “The bitmap may include a HARQ identification (HARQ ID) 415; and see Fig. 9, wherein the DFI being received by the UE in step 930 and decoded and processed in step 935).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lunttila, Noh, Salem, Nory and Karaki2 using features, as taught by Chakraborty, in order to indicate the acknowledgement status for one or more transport blocks (see paragraph [0166] of Chakraborty).

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila, Noh, Salem, Nory and Karaki2 as applied to claims 1 and 13 above, and further in view of Liu (US 2019/0173521).
Lunttila, Noh, Salem, Nory and Karaki2 disclose the features as shown above.

Liu discloses the following features.
Regarding claims 5 and 17, decode, at the UE, a bitmap indicating time-domain resources for configured grant UL transmission, wherein the bitmap is received from the gNB via RRC signaling, and wherein the bitmap includes a periodicity indicating repetition of the time-domain resources (see “In RRC signaling, a bitmap indicating the valid subframes for NPDCCH and/or NPDSCH may be signaled to the UE. When a subframe is not indicated as valid, an NPDCCH and/or NPDSCH may be postponed until the next valid subframe. The NPDCCH may indicate which UEs have data located in the NPDSCH, where to find the data, and how often the data is repeated. UL grants that indicate REs allocated to a UE for UL data transmission(s) may also be located in the NPDCCH” recited in paragraph [0051]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lunttila, Noh, Salem, Nory and Karaki2 using features, as taught by Liu, in order to indicate resource elements allocated to a UE for UL data transmission (see paragraph [0051] of Liu).

s 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila, Noh, Salem, Nory and Karaki2 as applied to claims 1 and 13 above, and further in view of Bhorkar (US 2018/0241602).
Lunttila, Noh, Salem, Nory and Karaki2 disclose the features as shown above.
Lunttila does not disclose the following features: regarding claims 8 and 20, identify, at the UE, time domain resources configured by the gNB, wherein time domain resources that overlap with time domain resources configured by a DRS transmission are not enabled for configured grant UL transmission.
Bhorkar discloses the following features.
Regarding claim 8, identify, at the UE, time domain resources configured by the gNB, wherein time domain resources that overlap with time domain resources configured by a DRS transmission are not enabled for configured grant UL transmission (see “If potential DRS transmission overlaps with the uplink sub-frame, then uplink grant may not be transmitted” recited in paragraph [0066]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lunttila, Noh, Salem, Nory and Karaki2 using features, as taught by Bhorkar, in order to ensure the transmission of the DRS (see paragraph [0066] of Bhorkar).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473